April 9, 1915. The opinion of the Court was delivered by
The defendant was tried by a jury before the town council of the town of Denmark for storing liquor unlawfully and appealed to the Circuit Court, which granted him a new *Page 435 
trial, whereupon the town council appealed from the order of the Circuit Court, which will be reported.
Two of the grounds upon which the new trial was granted involve questions of law which are untenable, and, if nothing further appeared, this Court would render judgment absolute. There is, however, a third ground upon which the new trial was granted, to wit, that the defendant did not have a fair trial. The record shows that the facts were involved in this ruling and prevents this Court from rendering judgment absolute. Daughty v. N.W. Ry. Co.,92 S.C. 361, 75 S.E. 553.
Appeal dismissed.